Citation Nr: 0206187	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Southeastern 
Ohio Regional Medical Center from April 11, 1998, to April 
15, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Medical Administration Service (MAS) in 
Columbus, Ohio which denied the veteran's request to 
reimburse his unauthorized medical expenses incurred for care 
rendered at Southeastern Ohio Regional Medical Center from 
April 11, 1998, to April 15, 1998, for a fracture of the 
right hip.

The veteran stated in a January 2000 letter that his 
physician would soon render an opinion as to whether his 
service-connected low back disability caused the collapse of 
his right leg, and at his November 2001 hearing, the veteran 
was afforded additional time to obtain a medical opinion 
supportive of this claim to be submitted to the Board for 
consideration.  In a letter received in May 2002, the veteran 
submitted another letter in which he indicated that his 
physician would not be submitting such an opinion and he 
stated that he believed that he had exhausted his chances for 
getting any medical opinions from VA.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran received unauthorized medical care at 
Southeastern Ohio Regional Medical Center from April 11, 
1998, to April 15, 1998, for a fracture of the right hip. 

3.  Service connection has never been established for a right 
hip disability and the evidence of record does not indicate 
that the private medical care provided at the Southeastern 
Ohio Regional Medical Center from April 11, 1998, to April 
15, 1998, was for a condition which was adjunct to a service-
connected disability.

4.  The veteran's only compensable service-connected 
disabilities include a low back strain with degenerative 
arthritis, rated as 20 percent disabling, and a scar of the 
face, rated as 10 percent disabling. 


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized 
medical expenses incurred for care at Southeastern Ohio 
Regional Medical Center from April 11, 1998, to April 15, 
1998, have not been met.  38 U.S.C.A. § 1728 (West 1991); 38 
C.F.R. §§ 17.120, 17.121 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to reimbursement or payment of unauthorized medical expenses 
incurred for care rendered at Southeastern Ohio Regional 
Medical Center from April 11, 1998, to April 15, 1998, for a 
fracture of the right hip.  For the reasons set forth below, 
the Board finds that reimbursement or payment is not 
warranted in this case. 

I. Veterans Claims Assistance Act

The Chief of the Medical Administration Service of the VA 
Healthcare System of Ohio determined that the veteran was not 
entitled to be reimbursed for his unauthorized medical 
treatment in April 1998.  The veteran appealed that decision.  
During his appeal, the President signed into law legislation 
that enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Recent regulations have been 
promulgated pursuant to the VCAA that apply only to claims 
for benefits that are governed by 38 U.S.C.A. Part 3, and 
therefore have no bearing on this case, which is governed by 
38 C.F.R. Part 17.  See 66 Fed Reg. 45,620, 45, 629 (August 
29, 2001). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, there is no indication 
in the record that the veteran's claim was developed and 
considered pursuant to the VCAA.  However, prior to the 
enactment of the VCAA, VA took action that is consistent with 
the notification and assistance provisions of the VCAA.  

First, VA notified the veteran of the information needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  In letters dated June 1998, July 1998, July 
1999, and April 2001, VA informed the veteran why his claim 
had been denied, of the evidence needed to support his claim, 
of the regulations pertinent to his claim, and provided him 
an opportunity to present additional evidence and argument in 
support of his claim.  Second, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, VA provided the veteran an 
opportunity to elaborate on the facts of his case by 
presenting testimony at a hearing held before the RO in 
November 2000, as well as before the undersigned member of 
the Board at a video conference hearing in November 2001.  
Thereafter, the veteran requested a copy of the transcript 
from the November 2001 hearing and an opportunity to submit 
additional evidence.   He has since submitted several 
statements in support of his claim.  Finally, the Board has 
no knowledge of any other documentation that should be 
obtained in support of the veteran's claim.  

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001) (holding that when there is extensive factual 
development in a case, including in the record on appeal and 
in a detailed Board decision, and further assistance would 
not aid in substantiating a claim, the VCAA is inapplicable).  
In this case, the RO and the Board notified the veteran of 
the evidence needed to substantiate his claim and obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition of the claim; therefore, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  The Board must 
now review the merits of the veteran's claim.

II.  Factual Background

Following the veteran's discharge from service, the RO issued 
an April 1963 rating decision which granted service 
connection for a low back strain.  The veteran's disability 
rating was initially set at 10 percent in 1963, and was 
increased to 20 percent in 1991.  In 1987, the veteran 
claimed that he suffered from a right hip condition as a 
result of his service-connected low back disability.  The RO 
denied that claim in September and October 1987.  In an 
October 1998 rating decision, the RO denied service 
connection for postoperative residuals of a fracture of the 
right femoral neck (claimed as a right hip fracture) as 
secondary to the veteran's service-connected disability of 
low back strain with degenerative arthritis.  Thus, service 
connection for a right hip condition has never been 
established. 

In April 1998, the veteran fell and fractured his right hip.  
He was taken to Southeastern Ohio Regional Medical Center 
where he was treated from April 11, 1998, to April 15, 1998.  
At that time, the veteran reportedly stated that he was 
cutting the grass when he stepped in a hole and injured hip.  
Parenthetically, the Board notes that the veteran has later 
repeatedly disputed the accuracy of this report as to the 
event that led to the right hip fracture asserting that he 
never said that he stepped in a hole and fell.  The diagnosis 
was nondisplaced subcapital fracture of the right hip.  He 
underwent a percutaneous pinning in his right hip.  It was 
noted that he had fallen at home and had a long history of 
osteoarthritis of the right hip.  None of the records from 
that admission contain any findings concerning the veteran's 
back.  A September 1998 letter from Kenneth C. Weincek, D.O., 
reiterated the circumstances of the veteran's injury and 
treatment.  Earlier medical records associated with the file 
show treatment for a variety of right lower extremity 
problems.  For example, on VA examination in July 1987, the 
diagnoses included, in pertinent part, osteochondromatosis of 
the right hip, bilateral pronated feet with ununited fracture 
of the distal portion of the medial malleolus of the right 
foot and past history of surgical procedure to remove a bone 
chip from the right ankle as well as questionable peripheral 
neuropathy.   

In August 1998, the veteran submitted a claim for 
reimbursement of medical expenses incurred at Southeastern 
Ohio Regional Medical Center.  The veteran claimed that the 
fall which had caused him to fracture his right hip was due 
to his service-connected low back disability.  He then 
explained that his right leg collapsed due to a pinched nerve 
in his back.  He therefore requested reimbursement of all 
medical expenses incurred while at Southeastern Ohio Regional 
Medical Center.  

At his hearing held before the RO in November 2000, the 
veteran reiterated that he should be reimbursed for his 
medical expenses in April 1998 because his hip injury was 
associated with his service-connected back disability.  He 
stated that VA employees had indicated that emergency care 
would be reimbursed.  At his Board hearing in November 2001, 
the veteran testified that he broke his hip after his leg 
gave way while mowing his lawn.  He believed that his leg 
collapsed due to a pinched nerve in his back although he also 
stated that he did not have back pain just prior to the 
incident.  The veteran also described the medical history of 
his right hip.  He stated that a VA administrator had 
previously told him that, if VA treatment were unavailable, 
VA would consider covering the cost of private care.  He 
admitted that no doctor had told him that he had fallen due 
to his service-connected back disability.

III.  Analysis

VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability....; 
and (3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (the 
corresponding VA regulatory authority that essentially tracks 
the cited statutory authority).  The United States Court of 
Appeals for Veterans Claims (Court) has held that all three 
of these statutory requirements must be met before 
reimbursement may be authorized.  See Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993). 

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West Supp. 2001); Pub. L. 106-117, Title I, Subtitle 
B,     § 111, 113 Stat. 1556 (1999).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A.      § 1725(f)(1).

However, the Veterans Millennium Health Care and Benefits Act 
was enacted on November 30, 1999, and took effect 180 days 
after the date of enactment, i.e., May 29, 2000.  Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  The Act 
made no provision for reimbursement of unauthorized expenses 
incurred prior to May 29, 2000.  Moreover, a VA interim final 
rule implementing the new statute provides that its effective 
date is May 29, 2000, and that VA would make retroactive 
payments or reimbursements for qualifying emergency care 
furnished on or after that date.  See 66 Fed. Reg. 36,467 
(2001).  Revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2001); see also VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).  Since the veteran in this case filed his 
claim prior to the effective date, the Veterans Millennium 
Health Care and Benefits Act is not for application.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran is not entitled to reimbursement 
or payment for expenses incurred in April 1998 for a fracture 
of the right hip.  Even assuming that the care in April 1998 
was rendered in a medical emergency, that other Federal 
facilities were not feasibly available, the criteria for 
reimbursement or payment of unauthorized medical expenses 
incurred for care at Southeastern Ohio Regional Medical 
Center in April 1998 have not been met.  In this regard, 
service connection was not in effect for the right hip in 
April 1998 (or at any other time).  In fact, the RO denied 
service connection for residuals of a broken right hip as 
secondary to his service-connected low back disability in 
October 1998.  Moreover, the record does not show that the 
veteran had a total disability permanent in nature resulting 
from a service-connected disability, was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31, or was 
receiving treatment in April 1998 for a service-connected 
disability or for a nonservice-connected disability 
associated with or aggravating an adjudicated service-
connected disability.  The Board emphasizes that the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See Zimick v. West, 11 Vet. App. 45 (1998).  
 
The Board has considered the veteran's claim that VA 
employees told him that emergency care would be reimbursed.   
Nevertheless, the Board notes that "erroneous advice given by 
a government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  It is regrettable if the veteran may have received 
inaccurate advice regarding his eligibility for 
reimbursement, but this would not create any legal right to 
benefits where such benefits are otherwise precluded by law.  
See Shields v. Brown, 8 Vet. App. 346, 351 (1995).

In conclusion, the Board finds that the criteria for 
entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Southeastern 
Ohio Regional Medical Center from April 11, 1998, to April 
15, 1998, have not been met.  Accordingly, the appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law).


ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Southeastern 
Ohio Regional Medical Center from April 11, 1998, to April 
15, 1998, is denied.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

